Case 3:20-cv-03341-S-BT Document 19 Filed 12/04/20 Page1of2 PagelD 67

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
Dallas Division

 

Dan-Bunkering (America) Inc., §
§
Plaintiff, §
§ CIVIL ACTION NO::
VS. § 3:20-cv-03341-S
§
IChor Oil, LLC, §
§ IN ADMIRALTY, Rule 9(h)
Defendant, §
§
and §
§
Truist Bank d/b/a BB&T, §
§
Garnishee. §
REQUEST TO THE CLERK TO ISSUE
SUPPLEMENTAL PROCESS OF MARITIME ATTACHMENT
AND GARNISHMENT, PURSUANT TO
THE COURT’S ORDER [ECF 9]
To the Clerk:

Please pursuant to the Court’s November 10, 2020 [ECF 9], inter alia:

ORDERED, that supplemental process enforcing the Court's Order may be issued by the
Clerk upon application without further Order of the Court . . .

Issue a supplemental Rule B Writ of Maritime Attachment and Garnishment to garnishee B&G
Futures Inc.

Dan-Bunkering (America) Inc. herewith submits a draft writ.

[continued on next page]

 

REQUEST TO THE CLERK TO ISSUE SUPPLEMENTAL
PROCESS OF MARITIME ATTACHMENT AND GARNISHMENT PAGE - 1 -
Case 3:20-cv-03341-S-BT Document 19

Dated: December 4, 2020.

Scott R. Wiehle
State Bar No. 2404399]
scott. wiehle@kellyhart.com

Emily R. Steppick
emily.steppick@kellyhart.com
State Bar No. 24117095

KELLY HART & HALLMAN, LLP
201 Main Street, Suite 2500

Fort Worth, Texas 76102

Telephone: (817) 332-2500

Filed 12/04/20 Page2of2 PagelD 68

{s/ J. Stephen Simms
J. Stephen Simms

(pro hac vice)
jssimms@simmsshowers.com

Simms Showers LLP

201 International Circle, Suite 230
Baltimore, Maryland 21030
Telephone: (410) 783-5795
Facsimile: (410) 510-1789

Counsel for Dan-Bunkering (America) Inc.

 

REQUEST TO THE CLERK TO ISSUE SUPPLEMENTAL

PROCESS OF MARITIME ATTACHMENT AND GARNISHMENT

PAGE - 2 -
